Pee OueiaM:
■ One claiming to have been elected supervisor, and proceeding by information on his own account, and not by direction of the township, to establish his right, does not *494thereby create any legal liability against the township to defray his costs and expenses in the litigation.
Whatever costs and expenses he may be put to in such a case are personal and neither constitute a legal debt of the township or a binding demand against it.
The debt then incurred by the relator in this case in the prosecution of the information was his own debt, and not that of the township. He recovered costs in the replevin suit and chose to apply them to pay the costs against him in the information, and in so doing he' used the amount so awarded to him to. pay his own debt. He did not thereby lay any legal obligation on the’ township to reimburse him with the amount.
The writ must be refused, with costs, against, the relator.